Per Curiam.
In this case we have heretofore sustained a motion striking from the record a large portion thereof. The appeal is from the judgment. All that is now before us is the judgment-roll, and a paper which is claimed to be a bill of exceptions. Appellant has filed no brief, and made no argument, and in no way suggests any error apparent upon tha *223judgment-roll. Our examination does not disclose any error. (Territory v. Stanton, 8 Mont. 157.) The bill of exceptions is a mere skeleton, containing notes to the effect, “Here insert,” but the matter to be inserted is not inserted, nor is it in the record by reference. The judgment is therefore affirmed.